Reasons for Allowance                                                                                                                                                                                                        
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art does not disclose a sunshade device having a shade with a rod provided at a front end thereof and two guide rails configured to guide the shade, wherein two first sliding members are provided at opposite ends of the rod and two second sliding members are provided to support a corner of the shade, a slider of each first sliding member and a shade support of each second sliding member being arranged in a lateral direction with respect to the extension and retraction direction of the shade; wherein at least a portion of each slider and shade support are disposed on a lateral side of the rod, the slider including a first arm extending in the lateral direction and a second arm extending from the first arm in a vertical direction and formed on an edge of the first arm, each first sliding member including a connector with an insertion groove extending in the extension and retraction direction and configured to have an insert of each second sliding member inserted therein. At least Lin (US 7967052) discloses a sunshade device having first and second sliding members, but Lin does not disclose that a first arm of the first sliding member extends in a lateral direction from an end of the rod or that the second arm is formed on an edge of the first arm. At least Nellen (US 9827836) discloses a sunshade device with a slider having a second arm extending from an edge of a respective first arm, but Nellen fails to disclose an insert and insertion groove on the sliding members. None of the prior art of record discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE W MITCHELL/Supervisory Patent Examiner, Art Unit 3634                                                                                                                                                                                                        




/ABE MASSAD/Examiner, Art Unit 3634